                                    Case 1:18-mc-00320-KPF Document 34 Filed 02/02/21 Page 1 of 2




                                        February 2, 2021
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
(202) 795-9300
www.rcfp.org
                                        The Honorable Katherine Polk Failla
Bruce D. Brown                          United States District Judge
Executive Director
bbrown@rcfp.org                         U.S. District Court, Southern District of New York
(202) 795-9301
                                        40 Foley Square
STEERING COMMITTEE CHAIRMAN             New York, NY 10007
STEPHEN J. ADLER, Reuters
STEERING COMMITTEE MEMBERS
J. SCOTT APPLEWHITE
The Associated Press
                                        VIA ECF
WOLF BLITZER
CNN
DAVID BOARDMAN                          Re:       In re Application of the Reporters Committee for Freedom of the
Temple University
THEODORE J. BOUTROUS, JR.
                                        Press to Unseal Certain Search Warrant Applications and Related Judicial
Gibson, Dunn & Crutcher LLP
MASSIMO CALABRESI
                                        Documents, 18-MC-320 (KPF)
Time Magazine
MANNY GARCIA
Austin American-Statesman               Dear Judge Failla,
EMILIO GARCIA-RUIZ
San Francisco Chronicle
JOSH GERSTEIN
POLITICO
                                                Petitioner Reporters Committee for Freedom of the Press (“Reporters
ALEX GIBNEY                             Committee”) and the U.S. Attorney’s Office for the Southern District of New
Jigsaw Productions
SUSAN GOLDBERG                          York (“USAO”) write in response to the Court’s orders dated January 10,
National Geographic
JAMES GRIMALDI
                                        2019, June 18, 2019, August 6, 2019, January 30, 2020, April 1, 2020, May
The Wall Street Journal                 29, 2020, August 3, 2020, and November 2, 2020 (Docket Nos. 19, 21, 23, 25,
LAURA HANDMAN
Davis Wright Tremaine                   27, 29, 31, 33), directing the submission of a joint status letter regarding the
DIEGO IBARGÜEN
Hearst                                  above-captioned case.
KAREN KAISER
The Associated Press
DAVID LAUTER                                    In the last status update to the presiding judge, the Reporters
The Los Angeles Times
MARGARET LOW                            Committee and the USAO informed Judge Failla that the Clerk’s Office and
WBUR
JANE MAYER
                                        the USAO had initiated training and testing of a procedure for ECF filing of
The New Yorker                          sealed materials, consistent with the proposal previously discussed in updates
COLLEEN MCCAIN NELSON
The McClatchy Company                   to the Court.
MAGGIE MULVIHILL
Boston University
JAMES NEFF
The Philadelphia Inquirer
                                               Following an unauthorized breach of the ECF filing system, the
NORMAN PEARLSTINE                       SDNY Court, in consultation with the Clerk’s Office, determined that the
New York, New York
THOMAS C. RUBIN                         previously-planned procedure for the ECF filing of sealed applications is no
Stanford Law School
CHARLIE SAVAGE
                                        longer an option for securely storing this data. The Clerk’s Office and USAO
The New York Times                      are considering alternatives to permit the secure electronic filing of this
JENNIFER SONDAG
Bloomberg News                          information and will continue to confer with the Reporters Committee.
NABIHA SYED
The Markup
ADAM SYMSON
The E.W. Scripps Company
                                                Accordingly, the Reporters Committee respectfully requests that the
PIERRE THOMAS                           stay in this case be extended to and including May 2, 2021. The Reporters
ABC News
SAUNDRA TORRY                           Committee and the USAO will provide a further status update to the Court no
Freelance
VICKIE WALTON-JAMES
                                        later than May 2, 2021.
NPR
JUDY WOODRUFF
PBS/The NewsHour
HONORARY LEADERSHIP COUNCIL
CHIP BOK                                                                         Respectfully submitted,
Creators Syndicate
DAHLIA LITHWICK
Slate                                                                            /s/ Katie Townsend
TONY MAURO
American Lawyer Media, ret
ANDREA MITCHELL
NBC News
CAROL ROSENBERG
The New York Times
PAUL STEIGER
ProPublica

Affiliations appear only
  for purposes of identification.
Case 1:18-mc-00320-KPF Document 34 Filed 02/02/21 Page 2 of 2




                                    Katie Townsend
                                    Counsel for the Reporters Committee

                                    AUDREY STRAUSS
                                    United States Attorney

                              by:   /s/ Janis Echenberg
                                    Janis Echenberg / Anna Skotko
                                    Assistant United States Attorneys
                                    (212) 637-2597 / 1591
